HfiR-12-2013 15:51 From:GREGG COUNTY          903236BS03                                      Pa9e:3'3




                                              NO.2OH-2302-A

          BETTY FITZGERALD, INDIVIDUALLY §                        IN THE DISTRICT COURT OF
          AND FOR THE BENEFIT OF ALL                    8
          WRONGFUL DEATH BENEFICIARIES                  8
            Plaintiff                                   |

                                                        !                              uSf0FAPpiAL
         HERITAGE AT LONGVIEW                           I                     12th Court of Apppaic r^fripf
         HEALTHCARE CENTER,                             8
         HCRI TEXAS PROPERTIES, LTD D/B/A I                                         APR -1 20I3
         HERITAGE AT LONGVIEW                           §
         HEALTHCARE CENTER, AND                         §
         IH S ACQUISITION NO. 138, INC. D/B/A ft
         HERITAGE AT LONGVIEW                 §
         HEALTHCARE CENTER                    §
            Defendant*                                  §
                                                                  188th JUDICIAL DISTRICT

                                                  !S^i'm D'S^SS FOR FAILURE TO

               After considering DEFENDANTS* MOTION TO DISMISS FOR FAILURE TO
         COMPLY WITH CHAPTER 74 EXPERT RETORT REQUIREMENT, and any responses, the
        Court finds that the Motion should be DENIED.

               IT IS THEREFORE ORDERED that DEFENDANTS' MOTION TO DISMISS FOR

        FAILURE TO COMPLY WITH CHAPTER 74 EXPERT REPORT REQUIREMENT is hereby
        DENIED.




        SIONEDon                               ,2013.




                                                            PRESIDING JUDGE




                                                                                               EXHIBIT


                                                                                         II 'fit